United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3727
                                 ___________

United States of America            *
                                    *
                  Appellee,         *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Luwana Latrice Walker,              *
                                    *   [PUBLISHED]
                  Appellant.        *
                                    *
                                 ___________

                            Submitted: October 10, 2002

                                Filed: April 11, 2003
                                 ___________

Before LOKEN,1 BEAM, and MELLOY, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.


      1
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
       Luwana Latrice Walker was named in the first two counts of a twenty-three
count indictment against twelve defendants. She was charged with one count of
conspiracy to distribute cocaine and cocaine base in violation of 21 U.S.C. § 846 and
one count of attempted possession with intent to distribute 1.1 kilograms of cocaine
in violation of 21 U.S.C. §§ 841(a)(1) and 846. Walker moved to suppress the 1.1
kilograms of cocaine seized from an Express Mail package arguing the postal
inspector lacked probable cause to inspect the package. The magistrate judge
recommended that the district court deny the motion to suppress. The district court2
adopted the recommendation and denied the motion. After a jury trial, Walker was
convicted on both counts. She filed a motion for a new trial based on ineffective
assistance of counsel. At Walker’s sentencing, the district court denied the motion
and sentenced Walker to 151 months in prison and five years supervised release. On
appeal, Walker contends: (1) the postal inspector lacked probable cause to detain the
package and subject it to a canine sniff; (2) the court should have suppressed the
items seized from her apartment because the warrant was overbroad and not
supported by probable cause; (3) she was denied effective assistance of counsel
regarding her plea options; and (4) her sentence violates Apprendi v. New Jersey, 530
U.S. 466 (2000).

                                      I. Facts

      Walker was affiliated with members of the Broadway Five Deuce Crips, a gang
that was the subject of a long-term Drug Enforcement Administration investigation.
The investigation revealed that Walker, in exchange for crack, allowed members of



      2
       The Honorable James M. Rosenbaum, Chief Judge for the United States
District Court for the District of Minnesota, adopting the report and recommendation
of Magistrate Judge Franklin L. Noel, the United States Magistrate Judge for the
District of Minnesota. Judge Rosenbaum presided at trial.

                                        -2-
the gang to have packages of crack from California delivered to her St. Paul
residence. The gang used Express Mail for the shipments.

       A postal inspector stationed at the Los Angeles airport mail facility became
suspicious of a package addressed to Tomeka Scott at Walker’s address in St. Paul,
Minnesota. It was later revealed that Tomeka Scott was an alias used by Walker. The
package was a large U-Haul box with handwritten labels. It had been dropped off at
an airport facility sixty miles from the sender’s purported residence. The sender
brought the package to the facility in a rental car, and paid the delivery charge in
cash. Given these factors and based on his experience, the inspector placed the
package in a separate bag, addressed it to United States Postal Inspector Alan Eklund
in St. Paul, Minnesota, and routed it for St. Paul. The inspector in Los Angeles did
not detain the package, but did alert Eklund that a package was coming to him in a
special bag.

      When the bag arrived in St. Paul, Eklund removed the package and inspected
it. Eklund testified that in the course of his twenty-one years as a postal inspector,
including nine in the narcotics division, he had seen “probably a hundred” U-Haul
type boxes that contained narcotics. Eklund also testified that Los Angeles is known
as drug source city where many narcotics packages originate. On this assessment,
and the information provided by the Los Angeles postal inspector, Eklund requested
a narcotics-sniffing canine to inspect the package. The package was placed in a room
with other packages and the canine was brought into the room. The canine alerted to
the package, indicating the presence of narcotics. Eklund then applied for and
received a search warrant for the package. Officers opened the package and
discovered cocaine in it. The officers then conducted a controlled delivery to the
addressee: Tomeka Scott, 2000 West 7th Street, Apartment 209, St. Paul, Minnesota.
Walker accepted the package as Tomeka Scott. A subsequent search of Walker’s
apartment yielded numerous pieces of false identification in her alias–Tomeka Scott.



                                         -3-
                             II. The Motion to Suppress

       We first address Walker’s contention that the district court erred in denying her
motion to suppress the Express Mail package which contained the cocaine. Walker
contends the postal inspector lacked the requisite reasonable suspicion to detain and
inspect the Express Mail package. “We review the denial of a motion to suppress de
novo but review the underlying factual determinations for clear error, giving ‘due
weight’ to the inferences of the district court and law enforcement officials.” United
States v. Replogle, 301 F.3d 937, 938 (8th Cir. 2002) (quoting United States v.
Wheat, 278 F.3d 722, 725-26 (8th Cir. 2002)). “The determination of whether a
government agent’s suspicion is constitutionally reasonable is exceedingly fact
specific. We examine the totality of the circumstances arguably supporting a
determination of reasonable suspicion, evaluating those circumstances as they would
be ‘understood by those versed in the field of law enforcement.’” United States v.
Demoss, 279 F.3d 632, 636 (8th Cir. 2002) (quoting United States v. Cortez, 449 U.S.
411, 418 (1981)).

      It is clear under our precedent that when Eklund moved the package to a
separate room for a canine sniff, the package was seized for Fourth Amendment
purposes. See Demoss, 279 F.3d at 636-37. Having determined there was a seizure,
we must decide whether there was a reasonable, articulable suspicion to support the
seizure. It is well established that “[l]aw enforcement authorities must possess a
reasonable suspicion based on articulable facts that a package contains contraband
before they may detain the package for investigation.” United States v. Johnson, 171
F.3d 601, 603 (8th Cir. 1999). See also United States v. Terriques, 319 F.3d 1051,
1056 (8th Cir. 2003) (“A seizure will not violate the Fourth Amendment if the
authorities have reasonable suspicion based on articulable facts that a package
contains contraband . . . .” (quotation marks and citation omitted)); Demoss, 279 F.3d
at 636 (holding that “seizure needed only to be supported by an objectively
reasonable, articulable suspicion that the package contained contraband”).

                                          -4-
“Reasonable suspicion exists when ‘an officer possesses a ‘particularized and
objective basis for suspecting that the package contains contraband, that is more than
an ‘inchoate and unparticularized suspicion or hunch.’” Terriques, 319 F.3d at 1056
(quoting Johnson, 171 F.3d at 603, in turn quoting Terry v. Ohio, 392 U.S. 1, 27
(1968)).

       The facts informing Eklund’s decision to move the Express Mail package into
a separate room are undisputed. The fighting issue is whether, taken together, these
facts give rise to a reasonable suspicion. We believe they do. The Los Angeles
postal inspector that forwarded the package to Eklund informed Eklund that the
package had identifying characteristics that indicated the presence of contraband. The
package was typical of those used by drug dealers for shipping drugs. The address
labels were handwritten rather than pre-printed as used by most Express Mail
customers. The package came from a narcotics source city. Payment for delivery of
the package was made with cash. The package was delivered to the airport by an
individual driving a rental vehicle. The vehicle was rented by an individual that lived
60 miles from the airmail facility. Based on this information, his own inspection of
the package, and his twenty-one years as a postal inspector, including nine years as
a narcotics officer, Eklund requested and scheduled a canine sniff to determine if the
package contained contraband.

       Our fact specific inquiry examines the totality of the circumstances that inform
a law enforcement officer’s determination of reasonable suspicion. See Terriques,
319 F.3d at 1056 (“In determining whether the inspector had reasonable suspicion,
the court evaluates ‘those circumstances as they would be understood by those versed
in the field of law enforcement.’” (quoting Demoss, 279 F.3d at 636)). Each of the
factors articulated by Inspector Ecklund, when considered alone, is consistent with
innocent mail use. However, when those factors are viewed in the aggregate by a
trained law enforcement officer, they give rise to the objectively reasonable suspicion
needed to justify a canine sniff. See id. at 1057. See also Ornelas v. United States,

                                         -5-
517 U.S. 690, 700 (1996) (in determining existence of probable cause, officer may
draw inferences based on experience); Terriques, 319 F.3d at 1055 (reasoning that the
officers’ training and experience informed their knowledge of identifying
characteristics of packages containing narcotics); United States v. Dennis, 115 F.3d
524, 533 (7th Cir. 1997) (“Here, admittedly, any one of the factors which the postal
inspector articulated may be found in innocent mailings as well as packages
containing contraband. However, the confluence of all of these factors in a single
package when appraised by the postal inspector, an experienced narcotics
investigator, amounted to reasonable suspicion that the Express Mail package may
have contained contraband and justified the investigatory detention.”).

       We believe in this case Eklund’s appraisal of the package was wholly
consistent with our Fourth Amendment jurisprudence in this area. “Law enforcement
officers are permitted to draw ‘inferences and deductions that might well elude an
untrained person.’ Nevertheless, those inferences and deductions must be explained.
Specifically, the Fourth Amendment requires an officer to explain why the officer’s
knowledge of particular criminal practices gives special significance to apparently
innocent facts.” Johnson, 171 F.3d at 604 (quoting Cortez, 449 U.S. at 417-18)
(emphasis in original). Eklund’s explanation of the relevance of the independently
insignificant facts, in light of his experience, demonstrates the reasonable suspicion
required under the Fourth Amendment. Compare DeMoss, 279 F.3d at 636 (“Taking
into account Meyer’s experience in the interdiction of packages containing illegal
drugs, his collective observations of the ‘Joshua Smith’ package amounted to a
sufficient basis for the objectively reasonably, articulable suspicion necessary to seize
the package and conduct a canine sniff.”), with Johnson, 171 F.3d at 604 (holding
that agent failed to articulate how his experience informed his appraisal of the
package in light of the Express Mail/narcotics profile and concluding there was no
particularized and objective basis for suspecting the detained package).




                                          -6-
                          III. Anticipatory Search Warrant

       Walker contends the search warrant for her residence was not supported by
probable cause because it failed to describe with particularity the places to be
searched or the items to be seized. “We review the district court’s determination of
probable cause under a clearly erroneous standard, and give considerable deference
to the issuing judge’s determination of probable cause.” United States v. Bieri, 21
F.3d 811, 815 (8th Cir. 1994). “We affirm the district court’s decision unless it is
unsupported by substantial evidence, based on an erroneous interpretation of the law,
or, based on the entire record, it is clear that a mistake was made.” Id.

       “An anticipatory search warrant should be upheld if independent evidence
shows the delivery of contraband will or is likely to occur and the warrant is
conditioned on that delivery.” Id. (citing United States v. Tagbering, 985 F.2d 946,
949 (8th Cir. 1993)). “Probable cause exists when there are sufficient facts to justify
the belief by a prudent person that contraband or evidence of a crime will be found
in the place to be searched.” Id. at 814.

       The affidavit in support of the search warrant averred that an Express Mail
package had been intercepted and was addressed to the location that was the subject
of the search warrant. The affidavit stated that the package was opened pursuant to
a search warrant and found to contain over one kilogram of cocaine. The affiant
explained that he had reason to believe that items such as drugs, weapons, and drug
paraphernalia would be present at the address, as well as other evidence relating to
identification of the residents. The affidavit also stated the officers’ intent to make
a controlled delivery of the package before executing the search warrant.

       Walker argues that the presence of narcotics in the Express Mail package was
insufficient to provide probable cause to search the entire home. Walker contends
there was a lack of any independent or corroborating evidence to suggest that illegal

                                         -7-
evidence was likely to be found in Walker’s apartment. Further, she argues that the
government conducted no investigation to corroborate that anyone using the name
Tomeka Scott lived at the address or that the apartment was used for drug trafficking
beyond being used as an address to send a package.

       The information contained in the affidavit, “along with [the officer’s] averment
based upon his experience that drug traffickers often keep in their residences records
of their illicit activity, large amounts of cash, assets purchased with the proceeds of
drug transactions, and guns to protect their drugs and cash, provided the issuing judge
with a substantial basis for finding probable cause to search [the defendant’s]
residence.” United States v. Luloff, 15 F.3d 763, 768 (8th Cir. 1994). The quantity
of drugs in the package indicated a distribution amount. Based on the officer’s
experience, it was reasonable to conclude the apartment may contain guns, money,
and pagers, and thus it was appropriate to include those items in the list of items to
be seized. See United States v. Claxton, 276 F.3d 420, 423 (8th Cir. 2002) (noting
the “close and well-known connection between firearms and drugs” (citations
omitted)). It was also appropriate to include documents that might identify the owner
or renter of the apartment to establish constructive possession of the Express Mail
package. Accordingly, the anticipatory search warrant was supported by probable
cause.

                       IV. Ineffective Assistance of Counsel

      Walker alleges that her trial counsel failed to communicate the government’s
plea offers to her.3 We review a district court’s factual findings in an ineffective


      3
         “We will consider [an ineffective assistance of counsel claim] on direct appeal
only in those exceptional cases in which the district court has developed a record on
the ineffectiveness issue or where the result would otherwise be a plain miscarriage
of justice.” United States v. Santana, 150 F.3d, 860, 863 (8th Cir. 1998). In this case,

                                          -8-
assistance of counsel claim for clear error and its conclusions of law de novo. United
States v. Reed, 179 F.3d 622, 624 (8th Cir. 1999). “To establish ineffective
assistance of counsel . . . the petitioner must show that [her] counsel’s performance
was so deficient as to fall below an objective standard of reasonable competence, and
that the deficient performance prejudiced [her] defense.” Lawrence v. Armontrout,
900 F.2d 127, 129 (8th Cir. 1990) (citing Strickland v. Washington, 466 U.S. 668,
687 (1984)). “The proper measure of attorney performance remains simply
reasonableness under prevailing professional norms.” Strickland, 466 U.S. at 687.

       Walker contends that her trial counsel never told her about a plea offer from
the government. Apparently there were some discussions prior to trial regarding a
plea agreement in which the government would drop the more serious charge, intent
to distribute, in exchange for Walker pleading guilty to attempted possession. This
offer was contingent on a successful proffer by Walker regarding her involvement
with the Express Mail package. Walker refused to make this concession. After jury
selection on the first day of trial, the government asked if Walker would plead to the
package to avoid trial. At this point, Walker was the last of the twelve indicted
defendants left for trial. Defense counsel conferred privately with Walker and then
turned down the offer.




there is a fully developed record from the evidentiary hearing on Walker’s ineffective
assistance of counsel claim.

                                         -9-
       Assuming there was a plea offer,4 Walker’s own testimony discredits her
allegations. Walker testified in the evidentiary and sentencing hearing regarding the
offer:

      Q. [By Mr. Kushner]: And what was, what did [Mr. Resnick] tell you
      about the offer when you were in his office [following jury selection]?

      A. He said that they [were] offering me a plea for my cooperation, and
      I don’t know if I had to do 5 years or if I was going to get 5 years, I
      don’t know exactly how it was, but I know 5 years was in it . . . .”



      4
          The district court concluded that no plea offer had ever been made:
              The short version of the defendant’s [ineffective assistance
              of counsel] claim is that there was an offer, the terms of
              which have never been clearly delineated. The prosecutor
              said that there were discussions, but this Court has worked
              with this prosecutor, as well as this defense lawyer, both of
              the defense lawyers who testified, on many occasions, and
              unless or until there’s an offer in writing and that offer is
              conveyed and accepted there really is nothing binding, and
              you would essentially have me construct an offer, find that
              Mr. Resnick had not conveyed the offer, that had the offer
              been clearly conveyed it would have been accepted at a
              time when it was never made, and then essentially compel
              the government to accept the plea agreement which had
              never been agreed upon, and set aside a jury verdict and
              sentence the defendant as if she had been – there had been
              no trial, on the basis of an inchoate plea for which there
              was no adequate proffer. That I think is a fair statement of
              the condition of the record and the wish that the defendant
              would have me do. And the Court declines.

E.H. II at 66-67.


                                         -10-
Evidentiary Hearing Transcript, Vol. I, at 26 (E.H. I). Walker’s sworn affidavit also
refutes her argument:

      On June 26, 2000, after a jury was selected in my case, I returned to Mr.
      Resnick’s office. While there, Mr. Resnick told me that AUSA Paulsen
      had offered a plea under which I would face 5 years in prison if I agreed
      to cooperate with the Government. Mr. Resnick said that he wanted the
      Government to offer a plea that would be under 5 years. Based on Mr.
      Resnick’s recommendation, I agreed to reject that plea offer and I left
      Mr. Resnick’s office to go home.

Affidavit of Luwana Latrice Walker, Government’s Brief, A-3, ¶ 5, E.H. II at 59-60.

       Walker claims she changed her mind and tried to contact Mr. Resnick in an
effort to accept the offer. Walker claims she left a message for Mr. Resnick on his
answering machine. Resnick testified that he did not recall receiving a message from
Walker stating that she wanted to accept the offer. The only recorded message
entered into evidence was one with Walker saying she wants to “take it all the way,”
and “let the jury decide,” and concluding with “if you can convince one juror, then
I’ll walk.”

       Walker also contends that her counsel did not attempt to explain legal
principles that were essential to making an informed decision.5 However, Walker’s
own testimony underscores that her attorney told her she could be responsible for the
entire 1.1 kilograms in the package and that she appreciated the consequences. The
prosecutor asked Walker if she ever understood that “under the law you could, even


      5
         The government argues that Walker’s claim on this issue should not be
considered because it is raised for the first time on appeal. See United States v.
Massey, 57 F.3d 637, 638 (8th Cir. 1995). Because the record clearly refutes her
claim, it is unnecessary to rely on the procedural bar.


                                        -11-
if you felt responsible for the four ounces, you would still be held responsible for the
whole package?” E.H. II at 59. In response to the prosecutor’s question, she stated:
“Maybe I misunderstood what he was telling me.” E.H. II at 59. In that same line of
questions, Walker then stated: “I was adamant I wanted this trial in the beginning
because of the amount they charged me with.” Examining all the testimony, the
district court concluded that Walker was not credible: “The court finds the defendant
to be only little credible when it comes to acknowledging her guilt in this case. That
is entirely consistent with the behavior which she has shown from the beginning. She
is, and has been willing, to make statements and change them as necessary to try and
achieve what she perceives to be her ends.” E.H. II at 67.

       In sum, the record developed at the evidentiary hearing refutes Walker’s
claims. Walker’s attorney explicitly communicated the initial outlines of the plea
offers to her. He explained the charges against her and she appreciated the
consequences of an adverse verdict. Walker turned down several opportunities to
plead guilty to the lesser of the charges and elected to stand before a jury. After a
thorough review of the record, we find no error in the district court’s determination
of the facts and its determination that the performance of Walker’s attorney did not
fall below the objective standard of reasonable competence. Because Walker failed
to satisfy the first prong of the Strickland test for ineffective assistance of counsel,
we need not proceed further in the Strickland analysis. See Brown v. United States,
311 F.3d 875, 878 (8th Cir. 2002) (“Having found his counsel’s performance
adequate, we need not address the issue of prejudice under the second prong of the
Strickland test.”). Accordingly, Walker’s ineffective assistance of counsel claim
fails.

                               V. The Apprendi Issue

      In Apprendi v. New Jersey, the United States Supreme Court held that “[o]ther
than the fact of a prior conviction, any fact that increases the penalty for a crime

                                         -12-
beyond the prescribed statutory maximum must be submitted to a jury and proved
beyond a reasonable doubt.” Apprendi, 530 U.S. at 490. Apprendi was decided on
June 26, 2000. The jury in Walker’s case was instructed on June 29, 2000. Because
Walker did not request an Apprendi instruction, our review of Walker’s Apprendi
claim is limited to plain error. United States v. Butler, 238 F.3d 1001, 1005 (8th Cir.
2001). We find no Apprendi error, plain or otherwise, because Walker’s sentence of
151 months did not exceed the 20-year statutory maximum for cocaine or crack
cocaine offenses in their simplest form. As we concluded in United States v. Aguayo-
Delgado, 220 F.3d 926, 933 (8th Cir. 2000), “[t]he rule of Apprendi only applies
where the non-jury factual determination increases the maximum sentence beyond the
statutory range authorized by the jury’s verdict.” Apprendi does not require a jury
determination of the facts giving rise to a mandatory minimum penalty, nor does it
require a jury determination of the sentencing guideline factors. Aguayo-Delgado,
220 F.3d at 933-34. Accordingly, Walker’s Apprendi issue is without merit.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -13-